Citation Nr: 0027215	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
Post Traumatic Stress Disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968, including service in the Republic of Vietnam.  He 
also served on active duty from August 1970 to April 1971.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned an initial rating of 30 percent.  The 
veteran disagreed with the rating assigned and appealed.  In 
an August 1999 rating decision, the RO assigned a rating of 
50 percent.  On a claim for an increased rating, the claimant 
is "presumed to be seeking the maximum benefit allowed by 
law and regulation, and it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Accordingly, the Board retains jurisdiction over the 
veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The symptoms attributable to the veteran's PTSD cannot be 
distinguished in type or severity from the symptoms 
attributable to his other, non-service connected psychiatric 
disabilities.

3.  As a result of his psychiatric symptoms, the veteran is 
virtually isolated in the community and demonstrably unable 
to obtain or retain employment.

4.  The veteran's psychiatric symptoms have persisted at 
their present level of disability since March 30, 1992, the 
effective date of service connection for PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met, effective as of March 20, 1992.  38 U.S.C.A. 
§§ 1110, 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.132, DC 9411 (1996); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

The medical evidence in the claims file indicates that the 
veteran has been constantly treated for various psychiatric 
diagnoses since his second period of active duty with the 
U.S. Army.  The veteran was discharged from the Army in April 
1971 following a diagnosis of paranoid schizophrenia A 
Medical Board concluded that the veteran "was psychotic at 
time of enlistment [in August 1970]."  He has been 
hospitalized by the VA for psychiatric conditions regularly, 
and has also been hospitalized in private institutions, most 
recently in August 1999 at the UCLA Medical Center (for 
schizoaffective disorder) and Cedars-Sinai Medical Center, 
Los Angeles, California (for schizoaffective disorder and 
PTSD).  A VA psychiatrist reviewing the veteran's file in 
March 1994 reported a history of approximately 40 
hospitalizations, although a private examiner in June 1999 
put the number at "over two dozen."  He was diagnosed with 
PTSD at least as early as December 1991, by a psychiatrist at 
the West Los Angeles (WLA) VA Medical Center (VAMC).

VA outpatient treatment records indicate that the veteran has 
not been employed since the late 1970s, and there is nothing 
in the claims file to contradict that report.  When the 
veteran's PTSD manifests itself, he reportedly exhibits 
bizarre behavior, becoming belligerent and abusive.  
Socially, the veteran appears to have no friends or 
acquaintances.  He lives at a "retirement home," but 
appears to stay by himself, and is described as taking long 
walks alone.  VA outpatient treatment records from March 1999 
report that he is angry and upset with his mother and 
"doesn't want anything to do with her."  He reportedly also 
has a teenage daughter from a prior marriage, but is not in 
contact with her.

The veteran's only recent VA medical examination took place 
in June 1999, and was performed by a private medical 
contractor, Eagle Medical Group of Eagle Rock, California.  
The examiner found the veteran to be oriented, with no memory 
loss or impairment, no obsessive or ritualistic behavior, no 
panic attacks and no impaired impulse control.  However, the 
veteran was described as having poor concentration and was 
hyper-verbal with tangential thinking.  The examiner 
concluded that the veteran's unemployment was "[a]s a result 
of his mental problems," which included both PTSD and 
schizoaffective disorder (SAD).  He noted the veteran's 
"social isolation, tangential thinking and recurrent 
hallucinations and delusions" as bases for assigning a GAF 
of 49, indicating "serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.  
The Eagle psychiatrist reported that "it is impossible for 
me to differentiate how much of his disability is being 
caused by PTSD versus his schizoaffective disorder as they 
appear to have been inextricably linked at least over the 
past 10 years," with symptoms of one condition provoking 
symptoms of the other condition.  The veteran's prognosis was 
assessed as guarded.

After reviewing the June 1999 Eagle Medical Group 
examination, and recent VA treatment records, the RO issued a 
rating decision increasing the veteran's PTSD evaluation from 
30 percent to 50 percent.  In an August 1999 supplemental 
statement of the case (SSOC), the RO acknowledged that the 
veteran was likely unemployable, and advised that the veteran 
would be entitled to disability pension based on nonservice 
connected disability (with nonservice connected disabilities 
consisting of SAD rated at 70 percent and hypertension rated 
at 10 percent).  VA rating boards are limited to 
consideration of the competent medical evidence or opinions 
of record and may not rely upon their own unsubstantiated 
medical judgment.  See Allday v. Brown, 7 Vet.App. 517, 527 
(1995); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
However, while acknowledging the examiner's statement that 
the veteran's PTSD and SAD symptoms are inextricably linked, 
the RO offered no medical basis or explanation for 
distinguishing between the two in its ratings. 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychotic disorders.  38 C.F.R. § 4.132, DC 9411 (1994).  
Under this formula, a 50 percent rating is appropriate where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating is appropriate.  Finally, a 100 percent 
(total) disability rating is assigned: (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, (2) where there exist totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual is demonstrably unable to obtain or 
retain employment.  Each of the above three criteria provides 
an independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of the veteran's appeal, VA issued new 
regulations for the evaluation of psychiatric disabilities 
including PTSD, effective as of November 7, 1996.  However, 
where the law or regulations governing a claim change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
because the Board concludes that the veteran is entitled to a 
100 percent rating under the pre-November 1996 criteria, it 
need not consider the new regulations.

After considering the totality of the evidence, the Board 
finds that the disability picture presented by the veteran's 
psychiatric disabilities more nearly approximates a situation 
where the veteran is virtually isolated in the community and 
demonstrably unable to obtain or retain employment.  He has 
been unemployed for at least 10 years and, in the judgment of 
medical professionals, is precluded from further gainful 
employment by reason of his psychiatric symptoms.  There is 
no evidence that the veteran has any friends, while there is 
positive evidence that the veteran tends to stay by himself 
and is estranged from his mother and only child.  There is no 
medical evidence which suggests any way in which the symptoms 
attributable to SAD and PTSD can be differentiated or 
separated for assessing the level of disability caused by one 
or the other, and VA's own examiner has reported that the two 
conditions are "mixed and inseparable."

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Accordingly, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a 100 percent schedular rating under the old rating 
criteria is warranted.  38 C.F.R. §§ 4.7, 4.132, Code 9411 
(1994).


ORDER

A 100 percent rating for PTSD is granted, effective as of 
March 20, 1992.



		
	BRUCE N. KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

